Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Travis Oneal Govan appeals the district court’s order denying his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Govan, No. 5:06-cr-00750-MBS-l (D.S.C. Apr. 22, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED